DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/10/2019 and 04/16/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “833” in fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first extension” and “second extension” recited in claim 1, and the “indentation” recited in claim 6, must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 1, the limitation “the first motor shaft comprises a first extension that extends from the first motor in a first direction, and the second motor shaft comprises a second extension that extends from the second motor in a second direction opposite to the first direction” was not disclosed at the time of filing (12/14/2018) and therefore constitutes “new matter”.  
Dependent claims 2-5, 8-18 are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rodet (US 5,941,174).

Regarding claim 1, Rodet discloses a drive system (Abstract, col. 4, lines 9-52, see fig. 7), comprising: 
a first output shaft (Ar1) configured to rotate about a drive axis (DA, see annotated fig. 7); 
5a second output shaft (Ar2) configured to rotate about the drive axis (DA), wherein the first output shaft (7Ar1) and the second output shaft (7Ar2) are orientated away from each other (see fig. 7);
a first motor (Mo1) comprising a first motor 10shaft (FMS, see annotated fig. 7) that rotates about a first motor axis (FMA, see annotated fig. 7), wherein the first motor axis (FMA) is parallel to the drive axis (DA);
a second motor (Mo2) comprising a second motor shaft (SMS, see annotated fig. 7) that rotates about a second motor axis (SMA, see annotated fig. 7), wherein the first motor axis (FMA) is parallel to and spaced apart from the 15second motor axis (SMA); 
a first power transfer mechanism (Rc1) configured to couple rotation of the first motor shaft (FMS) to rotation of the first output shaft (Ar1); and 
a second power transfer mechanism (Rc2) 20configured to couple rotation of the second motor shaft (SMS) to rotation of the second output shaft (Ar2), wherein:
the first power transfer mechanism (Rc1) laterally overlaps with the second motor (Mo2) with respect to the second motor axis (SMA), 
the second power transfer mechanism (Rc2) laterally overlaps with the first motor (Mo1) with respect to the first motor axis (FMA), 
the first motor shaft (FMS) comprises a first extension (FE, see annotated fig. 7) that 
the second motor shaft (SMS) comprises a second extension (SE, see annotated fig. 7) that extends from the second motor (Mo2) in a second direction (to the right in fig. 7) opposite to the first direction (left).

    PNG
    media_image1.png
    388
    423
    media_image1.png
    Greyscale

Regarding claim 2, Rodet discloses the drive system of claim 1, wherein the first power transfer mechanism (Rc1) and the second power transfer mechanism (Rc2) each comprise a gear train (col. 2, lines 30-32).

Regarding claim 11, Rodet discloses the drive system of claim 1, wherein the first motor shaft (FMS) and the second motor shaft (SMS) at least partially overlap (only the output portion is shown but the shafts cross each the motor axially tracing through “FMA” and “SMA” dashed lines) when viewed in a direction perpendicular (radially) to the first motor axis (FMA, which extends axially).

Regarding claim 12, Rodet discloses the drive system of claim 1, wherein: the first motor (Mo1) comprises a first motor housing (see “X” in annotated fig. 7); the second motor (Mo2) comprises a second motor 5housing (see “Y” in annotated fig. 7); and the first motor housing (X) and the second motor housing (Y) partially overlaps when viewed in a direction perpendicular (radial direction) to the first motor axis (FMA, which extends axially).

    PNG
    media_image2.png
    386
    423
    media_image2.png
    Greyscale

Regarding claim 13, Rodet discloses the drive system of claim 1, wherein the first output shaft (Ar1) extends from748654 1- 49 - the first power transfer mechanism (Rc1) in the first 5direction (to the left in fig. 7).

    PNG
    media_image3.png
    388
    423
    media_image3.png
    Greyscale

Regarding claim 14, Rodet discloses the drive system of claim 13, wherein the second output shaft (Ar2) extends from the second power transfer mechanism (Rc2) in the second 5direction (to the right in fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodet (US 5,941,174) in view of Bassis et al. (US 2019/0186616, hereinafter “Bassis”).

Regarding claim 3, Rodet discloses the drive system of claim 2, but does not specifically disclose that the gear train of the first power transfer mechanism and the second power transfer mechanism each comprise: 748654 1- 46 -a first gear coupled to a corresponding 5motor shaft; at least one second gear coupled to an intermediate shaft; and a third gear coupled to a corresponding output shaft, wherein the first gear mechanically 10interfaces with the at least one second gear and wherein the at least one second gear mechanically interfaces with the third gear. 

However, Bassis teaches (see fig. 7B, [0069-0074], [0084-0085]) wherein the gear train of the first power transfer mechanism (720A) and the second power transfer mechanism (720B) each 

    PNG
    media_image4.png
    561
    749
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the recited arrangement, since it is a common gear train arrangement and provides reduction of the overall package size and manufacturing costs, as taught by Bassis [0069-0074], [0084-0085]).

Regarding claim 5, Rodet in view of Bassis discloses the drive system of claim 3. Rodet does not disclose wherein the intermediate shaft is offset from a line considered to extend from the motor shaft to the output shaft.

However, Bassis further discloses wherein the intermediate shaft (724) is offset from a line (see dashed line “Z” in annotated fig. 7B) considered to extend from the motor shaft (704) to the output shaft (748).

    PNG
    media_image5.png
    516
    679
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the recited arrangement, since it is a common gear train arrangement and provides reduction of the overall package size and manufacturing costs, as taught by Bassis [0069-0074], [0084-0085]).

Regarding claim 10, Rodet in view of Bassis discloses the drive system of claim 1. Riodet does not disclose that the first power transfer mechanism and the second power transfer mechanism each 

However, Bassis further discloses the first power transfer mechanism (712A) and the second power transfer mechanism (712B) each comprise a chain drive or belt drive ([0128]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the recited arrangement, since the chain and/or belt drives are known equivalents of gears, and the arrangement provides reduction of the overall package size and manufacturing costs, as taught by Bassis [0069-0074], [0084-0085]).

Regarding claim 16, Rodet in view of Bassis discloses the drive system of claim 1. Rodet does not disclose: a first inverter configured to control the operation one of the first motor and the second motor, 5wherein the first inverter is aligned with first motor axis and mechanically coupled to the first power transfer mechanism; and a second inverter configured to control the operation the other of the first motor and the second 10motor, wherein the second inverter is aligned with second motor axis and mechanically coupled to the second power transfer mechanism.

However, basis further discloses a first inverter (706, [0077]) configured to control the operation one of the first motor and the second motor ([0077]), 5wherein the first inverter (706) is aligned with first motor axis (see figs. 7A-7C, [0083]) and mechanically coupled (through housing 770, see fig. 7B) to the first power transfer mechanism (720A); and a second inverter ([0077], [0083]) configured to control the operation the other of the first motor and the second 10motor ([0077]), wherein the second inverter ([0077], [0083]) is aligned with second motor axis (see figs. 7A-7C, [0083]) and mechanically coupled (through housing “770”) to the second power transfer mechanism (720B).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the recited arrangement, as taught 

Regarding claim 18, Rodet in view of Bassis discloses the drive system of claim 1. Rodet does not disclose: a first half shaft (connected to gearbox “720A”, [0071]), wherein a first end of the first half shaft is coupled to the first output shaft (since it connects the axle/wheel to the gearbox “720A” it has to be connected to the output shaft “748A” which is between both elements, [0071], see fig. 7B); a first wheel (104A and/or 104C, [0070]), wherein a second end of the first half shaft is coupled to the first wheel (104A and/or 104C), a second half shaft (connected to gearbox “720B”, [0071]), wherein a first end of the second half shaft is coupled to the second output shaft (since it connects the other axle/wheel to the gearbox “720B” it has to be connected to the output shaft “748B” which is between both elements, [0071], see fig. 7B); a second wheel (104B and/or 104D, [0070]), wherein a second end of the second half shaft is coupled to the second wheel (104B and/or 104D).

However, Bassis further discloses a first half shaft (connected to gearbox “720A”, [0071]), wherein a first end of the first half shaft is coupled to the first output shaft (since it connects the axle/wheel to the gearbox “720A” it has to be connected to the output shaft “748A” which is between both elements, [0071], see fig. 7B); a first wheel (104A and/or 104C, [0070]), wherein a second end of the first half shaft is coupled to the first wheel (104A and/or 104C), a second half shaft (connected to gearbox “720B”, [0071]), wherein a first end of the second half shaft is coupled to the second output shaft (since it connects the other axle/wheel to the gearbox “720B” it has to be connected to the output shaft “748B” which is between both elements, [0071], see fig. 7B); a second wheel (104B and/or 104D, [0070]), wherein a second end of the second half shaft is coupled to the second wheel (104B and/or 104D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the recited arrangement, in order to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodet (US 5,941,174) in view of Bassis (US 2019/0186616), as applied to claim 3 rejection, and further in view of Tamura et al. (US 2019/0054819, hereinafter “Tamura”).

Regarding claim 4, Rodet in view of Bassis discloses the drive system of claim 3, but does not specifically disclose that the at least one second gear comprises two gears coupled to the intermediate shaft; the two gears comprise a first larger gear 5and a second smaller gear; the first larger gear mechanically interfaces with the first gear; the second smaller gear mechanically interfaces with third gear, providing gear reduction between a motor shaft and a corresponding output shaft.  


However, Tamura teaches (see fig. 1, [0018-0026]) two second gears (34 & 36) coupled to an intermediate shaft (35); the two gears comprise a first larger (see fig. 1) gear (34) 5and a second smaller (see fig. 1) gear (36); the first larger gear (34) mechanically interfaces with a first gear (33); and the second smaller gear (36) mechanically interfaces with a third gear (37), providing gear reduction ([0019], [0026]) between a motor shaft (22, 22e) and a corresponding output shaft (41).  

    PNG
    media_image6.png
    468
    788
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the drive system of Rodet in view of Bassis, the above recited arrangement, in order to achieve sufficient reduction ratio and improve the steering properties of the wheels, as taught by Tamai ([0004], [0039]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodet (US 5,941,174) in view of Barendrecht (US 2019/0331200).

Regarding claim 8, Rodet discloses the drive system of claim 1. Rodet does not disclose that the first power transfer mechanism comprises a first end proximate to the first motor axis and a second end proximate to the first output shaft;  5the second end of the first power transfer mechanism is located a first distance away from the first motor axis, which is greater than a distance from the first motor axis to an outer side surface of the first motor;  10the second power transfer mechanism comprises a first end proximate to the second motor axis and a second end proximate to the second output shaft; the second end of the second power transfer mechanism is located a second distance away from 15the second motor axis, which is greater than a distance 748654 1- 48 - from the second motor axis to an outer side surface of the second motor; the second end of the first power transfer mechanism is adjacent to the second end of the second 20power transfer mechanism.  


However Barendrecht teaches (see fig. 5) a first power transfer mechanism (upper “13-14”, 51, 101) comprises a first end (upper end) proximate to the first motor axis (X, see annotated fig. 5) and a second end (lower end) proximate to the first output shaft (31);  5the second end (lower end) of the first power transfer mechanism (upper “13-14”, 51, 101) is located a first distance (D1) away from the first motor axis (X), which is greater than a distance (D2) from the first motor axis (X) to an outer side surface of the first motor (41);  10the second power transfer mechanism (lower “13-14”, 52, 102) comprises a first end (lower end) proximate to the second motor axis (Y) and a second end (upper end) proximate to the second output shaft (32); the second end (upper end) of the second power transfer mechanism (lower “13-14”, 52, 102) is located a second distance (D3) away from 15the second motor axis (Y), which is greater than a distance (D4) 748654 1- 48 -from the second motor axis (Y) to an outer side surface of the second motor (42); the second end (lower end) of the first power transfer mechanism (upper “13-14”, 51, 101) is adjacent 

    PNG
    media_image7.png
    573
    651
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the above recited arrangement, in order to obtain a transmission that is more compact, with a reduced risk of premature damage of said transmission, since the mechanical strength of the transmission is improved at lower cost, as taught by Barendrecht ([0006]).

Regarding claim 9, Rodet in view of Barendrecht discloses the drive system of claim 8. Rodet does not disclose that the second end of the first power transfer mechanism is mechanically connected to the second end of the second power transfer mechanism.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the above recited arrangement, in order to obtain a transmission that is more compact, with a reduced risk of premature damage of said transmission, since the mechanical strength of the transmission is improved at lower cost, as taught by Barendrecht ([0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rodet (US 5,941,174) in view of Grommen et al. (WO 2017211793, hereinafter “Grommen”).

Regarding claim 15, Rodet discloses the drive system of claim 1, but does not disclose that when the drive system is viewed parallel to the drive axis, first motor axis, and second motor axis and when a first line is considered to extend from the drive axis to the 5first motor axis and when a second line is considered to extend from the drive axis to the second motor axis, an angle between the first line and the second line is less than 90 degrees.

However, Grommen teaches a drive system similar to Bassis device (see fig. 1) and then modifying it (see fig. 6) so that when it is viewed parallel to the drive axis (A2), first motor axis (A3), and second motor axis (A3’) and when a first line (see dashed line “X” in annotated fig. 6) is considered to extend from the drive axis (A2) to the 5first motor axis (A3) and when a second line (see dashed line “Y” in annotated fig. 6) is considered to extend from the drive axis (A2) to the second motor axis (A3’), an angle between the first line (X) and the second line (Y) is less than 90 degrees (clearly suggested by figure 6, it also can be further adjusted in order to provide a more compact design, page 13, lines 1-19).

    PNG
    media_image8.png
    435
    636
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the above recited arrangement, in order to provide a more compact design, as taught by Grommen (page 13, lines 1-19).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodet (US 5,941,174) in view of Morrow (US 2005/0109549).

Regarding claim 17, Rodet discloses the drive system of claim 1, but does not disclose a clutch assembly coupled to the first output shaft and the second output shaft, wherein the clutch assembly, when engaged, is configured to lock the first output shaft and the second output shaft together.

However, Morrow teaches ([0066], see fig. 7) a clutch assembly (456) coupled to a first output shaft (432) and a second output shaft (434), wherein the clutch assembly (456), when engaged, is 

    PNG
    media_image9.png
    368
    684
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Rodet’s drive system, the above recited arrangement, in order to have both shafts operate at the same speed and improve performance when one of the drives is slipping, as taught by Morrow ([0066]).
Allowable Subject Matter

Claim 6 is allowed.
Regarding claim 6, the specific limitations of “the first power transfer mechanism comprises a first housing extending between the first motor shaft and the first output shaft;748654 1- 47 - the first housing comprises an indentation to accommodate the second motor; the second power transfer mechanism comprises a second housing extending between the second motor shaft and the second output shaft; 10the second housing comprises an indentation to accommodate the first motor”, in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ALEXANDER MORAZA/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834